Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 7-9,18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 7,18-20 “the MSC” is not positively recited in the parent claim and lacks antecedent basis. Correction is required.
	Regarding Claim 8, “the elevator safety controller” and “the MSC” are not positively recited in the parent claim and lack antecedent basis. Correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by De Coi et al (USPGP 2013146398).

a contactor 15 having a control coil and being positioned upstream of the drive M,
a control circuit 16 connecting the control coil of the contactor 15 to a power supply 13, said control circuit 16 comprising a manual control part provided with a manually operated first switch (S3, 11, Fig. 13), and an electronic control part provided with an electronically operated second switch (switch inside 12’)/processor (switching unit 12’ or alternatively, control system 100) controlling the second switch, whereby the first switch 11 and the second switch (in 12’) are connected in series in the control circuit 16 with the power supply 13 and the control coil of the contactor 15 so that de-energization of the control coil of the contactor 15 may be done either by the first switch 11 or by the second switch 12’.

Regarding Claim 3, De Coi discloses the second switch (in 12’) is a contact of a relay (para. 0084), the relay being controlled by the processor (switching unit 12’ or 100).


Allowable Subject Matter
Claims 2,4-6,10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-9,18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY . DONELS
Examiner
Art Unit 2837


/JEFFREY DONELS/Primary Examiner, Art Unit 2837